DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
On the Application Data Sheet filed on 1/10/2022, the domestic benefit information for application number 15/544,012 is incorrect.  The filing date is 7/16/2017 and not 1/15/2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US 7,250,080) in view of Field (US 6,478,864).
With respect to claims 26, 27, 30, and 32, Craig discloses an organosilicon compound surface-treated titanium dioxide material (abstract) for use in waterborne coating compositions, e.g., composition comprising titanium dioxide pigment, Rhoplex AC-2508 acrylic dispersion (waterborne resin), Tamol 731 dispersant, water, and Texanol ester alcohol which is 2,2,4-trimethyl-1,3-pentanediol mono (2-methyl-propanoate) (col. 15, line 51 to col. 16, line 25) which inherently  has octanol-water partition coefficient within 1-5 as evidenced by paragraph 0036 (page 12) of applicant’s specification.  Exemplified titanium dioxide is treated with 1 wt % hexyltrimethoxysilane (col. 12, lines 3-5) which reads on claimed R’xSi(R)4-x when R’ is nonhydrolyzable aliphatic having 6 carbon atoms, R is hydrolyzable alkoxy, and x = 1.  
Craig fails to exemplify a titanium dioxide that is treated with a silane having R’ that has at 8-20 carbon atoms or to teach with sufficient specificity that the R’ is hydrophobic, however, Craig teaches that the alkyltrialkoxysilanes can have 4-28 carbon atoms, most preferably 6-14 carbon atoms (col. 10, line 65 to col. 11, line 5).  
Therefore, it would have been obvious to one of ordinary skill in the art to select any of the R’ groups taught by Craig, including those within claimed range of 8-20 carbon atoms in order to provide a hydrophobic coating having the claimed water contact angle which is representative of hydrophobicity.  Because the composition includes a hydrophobically treated mineral filler, the composition is expected to be corrosion resistant.
Craig discloses that the titanium dioxide pigment is suited for use in coatings (col. 1, lines 20-22) but fails to specifically discloses that the coating is applied to a substrate and then dried or that the substrate is a specific material to form a corrosion resistant coating.
Field discloses a method of preparing a surface coating composition providing moisture resistance comprising mixing a resin, a hydrophobic metal oxide, and a carrier such as water (abstract, col. 6, lines 11-12; Table 1) and teaches that a coating is prepared by drying after application to substrates such as wood and metal (col. 5, lines 55-58).  The hydrophobic metal oxide provides moisture resistance which is related to inhibiting corrosion of a substrate (col. 1, lines 31-33).
Given that both Craig and Field are in the same field of endeavor of coatings comprising hydrophobic metal oxides and further given that Field discloses that such compositions are suitable for application and drying of substrates such as wood and metal to inhibit corrosion, it would have been obvious to one of ordinary skill in the art to utilize the coating composition of Craig in a process of coating a substrate and subsequently drying to form a coating which inhibits corrosion.
With respect to claim 31, Craig is silent with respect to the corrosive resistance of the coating, however, it discloses using a titanium dioxide that is treated with a hydrophobic coating.  
Field discloses that the hydrophobic metal oxide provides moisture resistance which is related to inhibiting corrosion of a substrate.
Therefore, it would have been obvious to one of ordinary skill in the art to control the amount of corrosion resistance, including that within the claimed range, by adjusting the amount of hydrophobic titanium dioxide.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US 7,250,080) in view of Field (US 6,478,864) and further in view of Schmitt (US 2012/0016071).
The discussion with respect to Craig and Field in paragraph 3 above is incorporated here by reference.
Field discloses that the substrates suitable for the application of a surface coating is suitable, including plastic, metal, and porous surfaces (col. 5, lines 47-54), however, it fails to specifically disclose steel or concrete.
Schmitt discloses an acrylic coating composition (abstract) and teaches that suitable substrates include steel and concrete as well as other metals and plastics (paragraph 0147).
Given that Craig, Field, and Schmitt are all within the same field of endeavor as acrylic coatings and further given that steel and concrete are suitable substrates as taught by Schmitt, it would have been obvious to one of ordinary skill in the art to apply a coating composition taught by Craig and Field to a steel or concrete substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn